Citation Nr: 1501629	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-30 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD), prior to January 16, 2013.

2.  Entitlement to an initial rating in excess of 50 percent for service-connected PTSD from January 16, 2013.

3.  Entitlement to an initial compensable rating for service-connected residuals of a left shoulder scar.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to June 17, 2012.

5.  Entitlement to a TDIU from June 17, 2012.

6.  Entitlement to an effective date earlier than June 14, 2008, for the grant of a noncompensable rating, and an effective date earlier than January 16, 2013, for the grant of a 10 percent rating for a lumbar spine disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from May 2005 to June 2008.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from September 2008 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The September 2008 rating decision granted service connection for PTSD with a 10 percent disability rating and residuals of a left shoulder scar with a noncompensable rating.  The September 2008 rating decision also denied service connection for a lumber spine disability.  The February 2013 rating decision granted service connection for a lumbar spine disability with a noncompensable rating prior to January 16, 2013, and a 10 percent rating from January 16, 2013.  The Veteran's claim for PTSD was increased to 50 percent, effective January 16, 2013, in the February 2013 rating decision.  

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Although the Veteran was granted an increase to 50 percent for his PTSD claim, effective January 16, 2013, as less than the maximum available benefit for a schedular PTSD rating was awarded, the issue has been properly returned to the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether a rating in excess of 10 percent is warranted prior to January 16, 2013, and whether a rating in excess of 50 percent is warranted from January 16, 2013.  

A review of the Virtual VA paperless claims processing system was conducted.

The issues of entitlement to a TDIU prior to June 17, 2012 and entitlement to an effective date earlier than June 14, 2008, for the grant of a noncompensable rating, and an effective date earlier than January 16, 2013, for the grant of a 10 percent rating for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), prior to June 17, 2012.

2.  The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as severe irritability, some impulse control issues, intrusive thoughts, and inability to maintain effective relationships in most instances from June 17, 2012.

3.  The Veterans residuals of a left shoulder scar are shown to be superficial and stable, not painful, 9.4 cm x 1.2cm in total area, and do not cause additional limitation of motion or limitation of function.

4.  With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates findings that the Veteran's service connected PTSD is so severe that it precludes him from obtaining and maintaining substantially gainful employment, from June 17, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent, but no greater, for PTSD have been met prior to June 17, 2012.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an increased rating of 70 percent, but no greater, for PTSD have been met from June 17, 2012.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for an initial compensable rating for residuals of a left shoulder scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).

4.  The criteria for a TDIU are approximated, from June 17, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).
In June 2008, the RO provided VCAA notice with respect to the Veteran's claim.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.


Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.
Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

I.  PTSD

The Veteran's PTSD is currently evaluated as 10 percent disabling prior to January 16, 2013, and 50 percent disabling from January 16, 2013, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 30 percent disability rating prior to June 17, 2012 and a 70 percent rating from June 17, 2012.

Under Diagnostic Code 9411, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

a.  Prior to June 17, 2012

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD prior to June 17, 2012 warrants a rating of 30 percent, but no higher.  The evidence shows that prior to June 17, 2012, the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, the August 2008 VA examination noted that the Veteran was not employed at the time and that his only experience at that time had been working in restaurants.  The examiner also noted that the Veteran was planning to start school the next week.  Finally, the examiner noted that while the Veteran was not working at the time, his symptoms of anxiety, chronic sleep impairment, and mild memory loss would likely cause occasional occupational problems if the Veteran were employed.  

With respect to social impairment, the August 2008 VA examination noted that the Veteran had a girlfriend and two childhood friends with whom he maintained some contact.  He reported that he was not close to his family and only spoke to his parents to let them know he was alive.  He noted that he did not speak to his sister because she was estranged from the family.  The Veteran stated that he felt distant from his friends and that he could easily cut them off without any remorse.  The Veteran reported that he had little patience with people and questions asked about his military service.  Finally he reported that he had gotten into various bar fights and sometimes felt detached from others because they could not understand his experiences.    

The August 2008 VA examination noted that the Veteran had an appropriate affect and euthymic mood.  The Veteran reported that he suffered from fatigue and irritability in large part because he had problems sleeping as a result of nightmares.  He reported that he often drank alcohol to help him sleep at night.  The Veteran noted that he avoided any stimuli that would remind him of his military experience because he had recurrent intrusive thoughts  The Veteran reported markedly diminished interest and difficulty concentrating with some recent memory problems.  The Veteran noted that he did not like being in crowds and he was often irritable with occasional outbursts of anger including road rage.  The examiner noted that the Veteran was hypervigilant with an exaggerated startle response.  Finally the Veteran noted that he was far more emotional than he used to be with various things, such as sad movies, affecting him when they never had before.
The Veteran was assigned a GAF score of 70 by the August 2008 VA examiner.  Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The medical evidence reflects that the Veteran's symptoms are more slightly more severe than a GAF score of 70 reflects.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal)  The Board finds the Veteran's symptoms of his PTSD, prior to June 17, 2012, warrant a 30 percent, but no higher, disability evaluation.  38 C.F.R. § 4.130, DC 9411.

Specifically, the next higher rating, a 50 percent rating, would require occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and-long term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

While the Veteran reported some difficulty concentrating with mild recent memory loss, markedly diminished interest, and some difficulty establishing effective social relationships, there is no evidence that the Veteran had a flattened affect, circumstantial, circumlocutory or stereotyped speech, weekly panic attacks, impaired short or long term memory, impaired judgment or abstract thinking.  The Veteran's PTSD was determined by the August 2008 VA examiner to be mild.  The examiner noted that during the examination the Veteran was relaxed, cooperative, friendly, and attentive with an appropriate and full affect.  There was no problem with his thought process or content and he had good insight and judgment and he reported no occurrence of panic attacks.  The examiner noted that the Veteran's recent memory was only mildly impaired.  Finally, the Veteran reported that he did have some friends that he spent time with as well as a girlfriend, so while he had some difficulty establishing new social relationships, he seemed able to maintain some effective social relationships.

The next higher rating, a 70 percent rating, is also not warranted.  A 70 percent rating would require occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id..  

While the Board acknowledges that the Veteran reported some problems with impulse control and irritability, to include some violence such as bar fights, there is no evidence that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In this regard it is noted that the Veteran, while unemployed, did not report that his unemployment was due to his PTSD symptoms.  The Veteran stated that he did not have any suicidal or homicidal ideation.  There was no evidence of obsessional rituals, illogical speech, continuous panic or depression, or any inability to function independently.  There was also no evidence of spatial disorientation or neglect of personal appearance and hygiene, indeed it was noted that the Veteran was oriented to person, time, and place, and he was neatly groomed and appropriately dressed for the examination.  Finally, as noted above, the Veteran reported that he did have some friends that he spent time with as well as a girlfriend, so he did not have an inability to establish and maintain effective relationships.

Likewise, the Veteran is also not entitled to the higher 100 percent rating prior to June 17, 2012, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.  There is no evidence that the Veteran exhibited total occupational and social impairment as previously noted by the lack of mention of any employment problems based on his PTSD symptoms and his ongoing relationships with childhood friends and his girlfriend.  

While concentration and diminished interests are associated with a 50 percent rating and impulse control issues are a symptom associated with a 70 percent rating, the Veteran's overall symptomatology more appropriately aligns with a 30 percent rating as there is no evidence that the Veteran has occupational and social impairment with reduced reliability and productivity and deficiencies in most areas as noted by his relationships and the lack of evidence of any impaired judgment or thinking.

b.  From June 17, 2012

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD from June 17, 2012, warrants a 70 percent rating, but no greater.  The evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  

Regarding occupational impairment, the January 2013 VA examination noted that the Veteran had been fired from his job fueling planes because he got into an argument with his co-workers.  He had previously been fired from his job as a bar back because he was drinking on the job.  The Veteran stated multiple times that he drank alcohol to help him sleep and so he did not have to think about his experiences in the military.  In his April 2013 statement, the Veteran noted that he had been let go from his last three jobs because of cursing, emotional outbursts towards other employees, and a general lack of motivation to complete his assigned work.  He stated that he was having a very difficult time fitting into a work environment with other employees that were not military and did not understand his circumstances.

With respect to social impairment, the January 2013 VA examination noted that the Veteran had broken up with his fiancé since the prior examination.  He stated that the relationship ended because of his anger issues, excessive drinking, and distance that resulted from his PTSD.  He further noted that his anger had resulted in him punching holes in the wall.  The Veteran stated that he felt very detached from others.   

The January 2013 VA examination noted that the Veteran reported that he had nightmares once or twice a week, avoidance issues, detachment from people, constant irritability, and hypervigilance.  The Veteran also noted that he was self-medicating with alcohol.  The Veteran reported that he had outbursts of anger and had been in five to six fights in the previous year and four incidents of driving under the influence.  The examiner noted that the Veteran was depressed, anxious, and suspicious.  The examiner further noted that the Veteran had chronic sleep issues, impaired judgment, impaired impulse control, and occupational and social impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  

In his April 2013 statement, the Veteran noted that he had attempted to commit suicide on June 17, 2012, by cutting his left wrist with a broken beer bottle.  He further noted that he had thoughts of suicide since, but that he had sought help through anonymous hotline calls.  The Veteran also noted that he had difficulty controlling his frustrations and that he was often unable to disengage from his anger when someone got into his personal space or when he was annoyed with a conversation.  

The Veteran was assigned a GAF score of 56 by the January 2013 VA examiner.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The Veteran's symptomatology appears more severe than the moderate GAF score indicates.  

The Board notes that the January 2013 examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships which are associated with a 50 percent rating, however, the record indicates that the Veteran was fired multiple times and had broken up with his fiancé as a result of his anger issues.  Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation from June 17, 2012.  38 C.F.R. § 4.130, DC 9411.

The next higher, 100 percent rating, is not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The January 2013 VA examination stated that the Veteran did not have total occupational and social impairment, but the Veteran did have occupational and social impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  While he had been fired multiple times as a result of his anger issues and did not appear to be able to maintain effective social relationships in every instance, there was no evidence that he was totally occupationally and socially impaired as a result of his PTSD.  In this regard, the Veteran noted in his April 2013 statement that while he had thoughts of suicide and angry outbursts, these events were not all the time.  He stated he was not "walking around suicidal or homicidal just looking for an incident".  His suicidal thoughts usually happened a few times a month when he was depressed, drinking heavily or in a lot of emotional pain.  He stated he had never been homicidal, despite the fact that he was confrontational, short tempered, and even physically violent at times.  Thus, he did not show a persistent danger of hurting himself or others.  There was also no evidence that the Veteran had gross impairment in thought processes or communication, persistent delusions or hallucinations.  He also did not have disorientation to time or place or an inability to perform activities of daily living.  Finally, there was no evidence of severe memory loss.

The Board acknowledges the Veteran's statements that he is entitled to higher disability ratings than those currently assigned for his PTSD and has granted a 30 percent rating for the period prior to June 17, 2012, and a 70 percent rating for the period from June 17, 2012.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. 4.130 with respect to determining the severity of his service-connected PTSD.  The Board accepts that the Veteran is competent to report on his functional impairment through his symptoms.  Laypersons are without a doubt competent to report symptoms and events that they experience through their senses.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Here, however, the medical findings and lay evidence do not more nearly reflect the criteria for the next higher evaluation.  The most probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations are appropriate for the Veteran's PTSD.

As noted above, the evidence does indicate that the Veteran's PTSD warranted a higher rating of 30 percent, but no greater, prior to June 17, 2012 and a 70 percent rating, but no greater, from June 17, 2012.  

II.  Scar

The Board notes that the Veteran's scar resulting from an injury to his left shoulder has been evaluated as noncompensably disabling under Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).
  
Scars other than those on the face, head, or neck warrant a 10 percent rating for deep, nonlinear scars that cover areas greater than six square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

A 10 percent rating is warranted for a superficial and nonlinear scar if the area is 144 square inches (929 square centimeters) or larger.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (2014).  Three or four scars that are unstable or painful warrant a 20 percent rating.  Id.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Id.

Diagnostic Code 7805 requires that you rate any disabling effect not considered under Diagnostic Codes 7801-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In this case, the Board finds that the Veteran is not entitled to a compensable rating for his residuals of a left shoulder scar.  In this regard the Board notes that there was no indication that the Veteran's left shoulder scar was unstable or painful.  The scar  was determined to be a linear, superficial scar that was 9.4 cm x 1.2 cm.  Thus, the Board finds that the evidence does not show that the Veteran is entitled to a higher rating for residuals of a left shoulder scar.  

In an August 2008 VA examination it was noted that the Veteran had a left shoulder scar and the only noted symptomatology was that the scar itched. 

The Veteran was afforded a VA examination in January 2013.  The examiner diagnosed the Veteran with a laceration scar of the left shoulder.  The scar was noted to be neither painful nor unstable.  The scar was found to be linear, measuring 9.4 cm x 1.2 cm.  There was no evidence that the scar resulted in a limitation of function.  

Under Diagnostic Code 7804, governing painful, unstable scars, a 10 percent rating is warranted for one or two scars that are unstable or painful.  However, the January 2013 VA examination did not indicate that the Veteran's left shoulder scar was painful or unstable, therefore a noncompensable rating is warranted under Diagnostic Code 7804.  

The Board notes that the left shoulder scar has been found to measure no more than 9.4 cm x 1.2cm in total area and to be otherwise asymptomatic, with no underlying soft tissue damage or instability noted in the scar.  There is no indication that the Veteran's scar is deep or nonlinear, thus, a rating under Diagnostic Code 7801 is not warranted.  As the total surface are of the Veteran's scars is no more than 9.4 cm x 1.2cm in total area, a separate rating under Diagnostic Code 7802 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2014).  In addition, any limitation of motion for the left shoulder is not determined to be related to this Veteran's left shoulder scar.  Thus, evaluating the Veteran's disability under the limitation of the part affected does not warrant a separate disability rating under Diagnostic Code 7805, 38 C.F.R. § 4.118.

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no basis upon which to assign a higher evaluation, than that assigned herein for the Veteran's service-connected residuals of a left shoulder scar, as a review of the record, to include the medical evidence, fails to reveal any additional disfigurement or impairment associated with such disability to warrant consideration of alternate rating codes.

The Board has also considered the Veteran's statements regarding the severity of his residuals of a left shoulder scar.  The Veteran contends that his residuals of a left shoulder scar, is far more disabling than the rating he was assigned indicates, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board has considered the Veteran's statements that his service-connected residuals of a left shoulder scar are worse than the assigned rating; however, ultimately, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his service-connected residuals of a left shoulder scar disability.  The most probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations are appropriate for the Veteran's left shoulder scar.

The evidence does not indicate that the Veteran's residuals of a left shoulder scar warrant a compensable rating.  

III.  Extraschedular

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD and left shoulder scar with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Additionally it was noted that the issue of TDIU is addressed in the remand below.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet.App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

IV. TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that given the grants of increased ratings in this decision, the Veteran is service-connected for PTSD evaluated as 70 percent disabling, lumbar strain with compression deformity (T12) evaluated as 10 percent disabling, residuals of a left shoulder scar evaluated as noncompensable, with a combined evaluation of 70 percent from June 17, 2012.  The assigned combined evaluation of 70 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran is eligible to receive TDIU benefits.

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  The evidence of record indicated that the Veteran's PTSD was productive of occupational deficiencies due to his inability to control his temper and avoid outbursts of anger as well as an inability to concentrate to finish assigned tasks.  The January 2013 VA examination noted that the Veteran had been fired for arguing with his co-workers and for drinking on the job which he did as a way to self-medicate as a result of his PTSD.  The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation, on a schedular basis as of June 17, 2012.

Based on the above analysis, the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities render him unemployable.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted, as of June 17, 2012.  38 C.F.R. § 4.16 (2013).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Based on the foregoing, the Board finds that the preponderance of the evidence is in favor of the assignment of a 30 percent rating, but no higher, prior to June 17, 2012, and a 70 percent rating, but no higher from June 17, 2012, for PTSD.  However, the preponderance of the evidence weighs against the assignment of a compensable rating for his service-connected residuals of a left shoulder scar.  The preponderance of the evidence also indicates that the Veteran is entitled to a TDIU on a schedular basis as of June 17, 2012.  Therefore, the Veteran's claims have been granted in part and denied in part, with the benefit of the doubt rule being applied accordingly.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating, of 30 percent, but no higher, for PTSD prior to June 17, 2012, is granted.

An initial rating, of 70 percent, but no higher, for PTSD from June 17, 2012, is granted.

An initial compensable rating for residuals of a left shoulder scar is denied.  

Entitlement to a TDIU is granted on a schedular basis as of June 17, 2012, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The request for TDIU, prior to June 17, 2012, must be considered as it is part and parcel of the claim for an initial rating for PTSD.  See Rice v. Shinseki, 22 Vet.App. 447 (2009)(VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record).  

Prior to June 17, 2012, the Veteran was service connected for PTSD evaluated as 30 percent disabling, lumbar strain with compression deformity (T12) evaluated as 10 percent disabling, residuals of a left shoulder scar evaluated as noncompensable, with a combined evaluation of 40 percent.  The Veteran does not meet the schedular requirements for TDIU prior to June 17, 2012.  See 38 C.F.R. § 4.16(a).

However, where the percentage requirements in §4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  The August 2008 VA examiner noted that while the Veteran was not working at the time, his symptoms of anxiety, chronic sleep impairment, and mild memory loss would likely cause occasional occupational problems if the Veteran were employed.

The Veteran's request should be submitted to the Director of Compensation Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

In a February 2013 rating decision, the Veteran's request for service connection for a lumbar spine disorder was granted with a noncompensable rating prior to January 16, 2013, and a 10 percent rating from January 16, 2013.  In an April 2013 statement, the Veteran provided a notice of disagreement requesting an earlier effective date than June 14, 2008, for the grant of a noncompensable rating, and an effective date earlier than January 16, 2013, for the grant of a 10 percent rating for a lumbar spine disorder.  The notice of disagreement was timely with regard to this issue.  

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. Provide appropriate Veterans Claims Assistance Act notice with respect to the claim for a TDIU.  Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other document containing the necessary employment and education history.

2.  Obtain an opinion to determine the functional effects of the Veteran's service-connected PTSD, lumbar strain with compression deformity (T12), and residuals of a left shoulder scar, prior to June 17, 2012.

The examiner(s) should describe what type(s) of employment activities, if any, might be feasible given the functional impairment of the Veteran's disabilities.

The claims folder must be made available to the examiner(s) for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

3.  Issue a Statement of the Case concerning the request of entitlement to an effective date earlier than June 14, 2008, for the grant of a noncompensable rating, and an effective date earlier than January 16, 2013, for the grant of a 10 percent rating for a lumbar spine disorder.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the request for entitlement to a TDIU prior to June 17, 2012 should be referraed to the Director of Compensation Service, for extra-schedular TDIU consideration.  Any subsequent rating should reflect consideration of the applicability of the provisions of 38 C.F.R. § 4.16(b).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


